Citation Nr: 1711350	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of mild traumatic brain injury.

2.  Entitlement to an increased rating higher than 50 percent, prior to June 12, 2009, and 70 percent, effective June 12, 2009, for posttraumatic stress disorder (PTSD) with major depression and history of alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted an increased rating of 50 percent for PTSD, effective June 5, 1990 (finding that clear and unmistakable error had been found in the initial rating assigned from that date); and denied service connection for a mild traumatic brain injury.  In a February 2016 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective June 12, 2009.  The Veteran submitted a statement in April 2016 that she was satisfied with the 70 percent rating assigned for PTSD and did not wish to further appeal her case.


FINDINGS OF FACT

1.  In an April 2016 written statement, along with the Veteran's name and claims file number, the Veteran noted that she was satisfied with the increased rating assigned for PTSD and did not wish to further appeal this case. 

2.  The evidentiary record shows competent and credible evidence of in-service exposure to injuries resulting in loss of consciousness that is consistent with the Veteran's military service as reported on her service treatment records.

3.  The record further shows a current diagnosis of residuals of traumatic brain injury to include headaches and memory loss, medical evidence relating the traumatic brain injury to the injuries in service, and competent and credible complaints of having headaches and memory loss since service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating for PTSD higher than 50 percent, prior to June 12, 2009, and higher than 70 percent, effective June 12, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for residuals of traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In an April 2016 written statement, along with the Veteran's name and claims file number, the Veteran noted that she did not wish to further appeal her case and was satisfied with the increased rating for PTSD.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to this issue.  

Because the Veteran has withdrawn her appeal as to the issue of an increased rating for PTSD, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record shows that the Veteran suffered injuries in service in October 1989 from flying debris after a plane crashed on the flight deck of the USS Lexington where she was assigned.  While the Veteran was not treated in service for a head injury, she submitted some statements, both at the time of the injury and after service, that she lost consciousness during the crash; but others that she did not.  Reviewing the evidence, it appears that she apparently "blacked out" momentarily due to the blast.  

A February 1990 medical evaluation board summary notes that the Veteran stated that she was on the flight deck when the plane crashed.  She said that she saw the plane coming down and crash, but then got knocked down by debris and was not aware of what went on for a brief period of time (she thought perhaps 30 to 60 seconds).  Then, she was aware of people who were pulling her and she said that two of her friends were killed.  She was diagnosed with PTSD.

It was noted on a Statement for Judge Advocate General Investigation that the Veteran had sustained blunt trauma from flying debris and was complaining of pain to the right arm, back, and neck.  A statement dated in June 1990 also was submitted noting that the Veteran saw the plane crash and the fire coming toward her as she was hit from behind.  She recalled that the blast threw her down to the deck and that she blacked out for a few minutes.

A November 1990 VA examination report soon after her separation from service notes that she indicated losing consciousness for about one minute after the injury.  The examiner noted that she might have a post-concussion syndrome.

A July 2008 VA TBI/ PTSD therapy note shows the Veteran stated that there was a crash on the flight deck and she was injured and unconscious.  She complained of headaches and dizziness.  It was noted that she had a history of mild traumatic brain injury with residual memory loss, PTSD, and possible seizure disorder.  A separate July 2008 VA physical examination notes, however, that the Veteran did not think she was initially knocked unconscious because she remembered watching her friend's death.  She recalled that when she was more aware of her surroundings she was taken to a medical unit.  She reported short-term memory loss.  The assessment included mild traumatic brain injury with residual deficits of memory loss.

In July 2008, a private neuropsychological evaluation showed that the Veteran stated that she was involved in a plane crash in the military and lost consciousness for a short while (minutes to hours).  She reported ongoing episodes of blackouts, forgetfulness, and headaches.  The examiner noted that there were mild indications for organic brain dysfunction, which could have been related to a minor head injury.  The Axis I diagnosis included cognitive disorder (mild loss) probably associated with mild traumatic brain injury.

A September 2008 VA examination report notes that the Veteran's traumatic brain injury "is at less likely as not (less than 50/50 probability)" caused by or a result of injury sustained during military service.  However, it is not clear if this statement was an error that was meant to read, "at least as likely as not," since the rationale given for the opinion was that all of the specialists agree that her symptoms could have been caused by the accident.  The rationale further noted that she also had had a direct flow of care through mental health since the onset.

A February 2016 VA examination report for PTSD notes that the Veteran did not have a diagnosis of traumatic brain injury, but no rationale was provided; and it does not appear that the examiner had access to any pertinent medical history pertaining to the previous diagnoses of record.  Thus, even though the February 2016 VA examiner found that the Veteran did not have a traumatic brain injury, this negative opinion  was not based on a thorough consideration of the Veteran's clinical history.    

Upon review, the medical evidence shows in-service treatment for injuries suffered after being hit by debris from a plane crash on the flight deck where the Veteran was stationed, being knocked down due to the blast, and complaints of blacking out or momentarily losing consciousness after the injury.  Within one year of discharge from service, the Veteran was found to have possible post concussive syndrome in November 1990.  Subsequent treatment records show continued findings of headaches, dizziness, psychiatric problems, and memory loss.  She also has been diagnosed with traumatic brain injury during the present appeal period.

In addition, the record shows the Veteran's credible and competent complaints of headaches, memory loss, and PTSD since service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  The Veteran has consistently reported the same type of headaches and memory loss since service.  The Veteran also has indicated the injuries in service and resultant loss of consciousness she experienced.  The Veteran is clearly competent to describe incidents and/or symptoms in service, and her lay reports are entitled to some probative weight.  Although the Veteran has had some inconsistencies in her reporting of whether she lost consciousness, as noted above, she has also had consistent problems with memory loss since service. 

In summary, the evidence shows competent and credible assertions of exposure to injuries in service from a plane crash on the flight deck, with temporary blacking out, that are consistent with the circumstances surrounding the Veteran's service and with no clear and convincing evidence to rebut her reports.  The evidence also shows post-service medical opinions showing a diagnosis of mild traumatic brain injury secondary to the injuries in service.  Also, the Veteran has presented competent and credible complaints of having headaches and memory loss since her military service, as reported on VA treatment records and examination reports dated since 1990.  Thus, she has established the presence of continuity of symptomatology of headaches and memory loss from service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for residuals of traumatic brain injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.     

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.



ORDER

Entitlement to service connection for residuals of mild traumatic brain injury is granted.

Entitlement to an increased rating higher than 50 percent, prior to June 12, 2009, and 70 percent, effective June 12, 2009, for posttraumatic stress disorder (PTSD) with major depression and history of alcohol abuse, is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


